Citation Nr: 1143501	
Decision Date: 11/29/11    Archive Date: 12/06/11

DOCKET NO.  07-35 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Whether new and material evidence has been received to reopen a previously-denied claim for right ear hearing loss, and if so whether the reopened claim should be granted.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to September 1974.  He was separated from service with a general discharge under honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee that reopened a previously-denied claim of entitlement to service connection for bilateral hearing loss; the rating decision granted service connection for left ear hearing loss but denied service connection for right ear hearing loss. 

Although the RO reopened the claim and adjudicated on the merits, the Board must first determine if claim was properly reopened and may only thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly characterized the issue as reflected on the title page.


FINDINGS OF FACT

1.  Entitlement to service connection for bilateral hearing loss was denied by unappealed rating decisions in March 2000 and January 2002.

2.  Evidence added to the file since January 2002 includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for hearing loss and is not cumulative or redundant of evidence already of record.
 
3.  Post-service right ear hearing loss is at likely as not due to an inner ear infection during service. 




CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a claim of entitlement to service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).
 
2.  With resolution of the doubt in favor of the Veteran, right ear hearing loss disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board notes the Veteran has been provided all required notice.  In addition, the evidence currently of record is sufficient to substantiate his claim.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).

Petition to Reopen a Claim

Legal Principles

Generally, a claim that has been denied may be reopened upon the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002).  If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Historically, service connection for bilateral hearing loss was first denied in March 2000 based on a determination the Veteran had not presented a well grounded claim.  Thereafter, service connection for bilateral hearing loss was again denied in a rating decision in January 2002, based on a determination that the Veteran had not reported for examination and had not otherwise shown evidence of a current hearing loss disability.  The Veteran was notified of the denial but did not appeal; the January 2002 rating decision is accordingly final in regard to the evidence then of record.  See 38 C.F.R. § 20.302.

Evidence added to the claim since January 2002 includes VA treatment and examination reports showing the existence of current hearing loss to a level considered by VA rating criteria to be disabling.  Because evidence of a current disability was one element of service connection that was not previously present, it is material for the purpose of reopening the claim.  Shade, 24 Vet. App. 110.

The Veteran's appeal is granted to that extent.  

Entitlement to Service Connection

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Also, the threshold for normal hearing is between 0 and 20 decibels, and higher threshold shows some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

The absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385 above) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).   Hensley, 5 Vet. App. 155, 159.

A veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  By "clear and unmistakable evidence" is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999).  In determining whether there is clear and unmistakable evidence to rebut the presumption of soundness, all evidence of record must be considered, including post service medical opinions.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000); Adams v. West, 13 Vet. App. 453 (2000).

VA General Counsel has issued a precedent opinion holding that to rebut the presumption of sound condition under 38 U.S.C. § 1111 VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. Id.  In its decisions, the Board is bound to follow the precedent opinions of the General Counsel.  8 U.S.C.A. § 7104(c).

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley, 5 Vet. App. 155, 163.  A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

The presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt, 1 Vet. App. at 292, 296 (1991); see also Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 C.F.R. § 3.306(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Of note, the December 2006 rating decision on appeal granted service connection for left ear hearing loss but denied service connection for right ear hearing loss, based on a determination that left ear hearing loss had been shown in service but right ear had preexisted service and was not aggravated by service.

Service treatment records (STRs) include extensive documentation of hearing problems, as follows.

The Veteran had a service entrance examination in February 1972 in which his audiometric scores were as follows: 


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
45
45  
25  
35  
35
40
LEFT
20
15  
5  
 15 
15  
5

The Veteran presented to the audiology clinic in May 1973 complaining of difficulty hearing from the right ear.  Initial testing was deemed "inconclusive."  A follow-up audiological evaluation on June 20, 1973, showed scores as follows:
 

HERTZ

500
1000
2000
3000
4000
6000
RIGHT
80
85  
80  
75  
75
70
LEFT
55
45  
45  
40
40  
35

Treatment notes in June 1973 also show impression of chronic otitis media, right worse than left.

On June 28, 1973, the Veteran was re-tested with the following scores:


HERTZ

250
500
1000
2000
4000
8000
RIGHT
60
 65 
60  
55  
60
45
LEFT
35
45  
40  
40
35  
15

Treatment notes in July 1973 state the Veteran had been determined initially to have bilateral hearing loss, mild in the left ear and moderate in the right.  Because previous audiograms had been inconclusive, another was performed that day, with results as follows:


HERTZ

250
500
1000
2000
4000
8000
RIGHT
80
85 
90  
90  
85
75
LEFT
35
45  
50  
35
45  
40

The July 1973 treatment notes state the scores cited above that showed decrease in threshold sensitivity in both ears by air conduction but no change in speech recognition thresholds.  These results were generally thought to be characteristic of non-organicity, although the Veteran's symptoms were the same as when he was originally seen.  X-ray of the mastoid was normal.
 
In August 1973 the Veteran complained of ear ache in the right ear, although there was no evidence infection on clinical examination.  

The Veteran's separation physical examination, performed in June 1974, listed clinical evaluation of the ears as "normal" and showed audiological scores as follows:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
40
 30 
30  
20  
30
30
LEFT
60
60  
60 
60 
50  
50

The Veteran had a VA audiological evaluation in December 2006 during which he asserted acoustic trauma during service associated with firing mortars.  He stated that while working in a warehouse post-service he wore hearing protection, and he denied recreational noise exposure.  On examination, audiometric scores on examination were within the VA criteria for hearing loss disability as per 38 C.F.R. § 3.385.  The audiologist stated the Veteran had shown significant mixed hearing loss with a large conductive component in the lower frequencies bilaterally, which was not consistent with noise-induced hearing loss.  Although it was possible that the sensory component of his hearing loss was attributable to military noise exposure, it was felt the conductive component was a demonstration of some other etiological factor.  The audiologist recommended further evaluation by the ENT clinic.

The Veteran had another VA audiological evaluation in July 2007. The audiologist reviewed the STRs, including the audiological evaluations in service, and also reviewed the post-service VA audiological evaluations.  The Veteran stated he was unsure of when his right-ear hearing loss started, but he believed it was approximately 2 years after the left-ear hearing loss began.  The Veteran denied any post-service noise exposure or family history of hearing loss.  Audiological evaluation was generally consistent with the previous VA evaluation.  The audiologist noted that the Veteran's account would place the Veteran's onset of right ear hearing loss approximately two years after discharge from service; also, comparison of the Veteran's hearing at entrance to service versus separation from service showed no significant decrease in hearing due to service.  However, it was possible that the Veteran's right ear hearing loss could be related to his right middle ear infection in service, and for this the opinion of an otolaryngologist would be required.

The Veteran was examined by a VA otolaryngologist in September 2007, who also reviewed the claims file and noted the pertinent parts.  The examiner noted positive history of military noise exposure and noncontributory family history, since the Veteran was adopted and did not know anything about his biological parents or siblings.  The examiner also performed a clinical examination and noted the most recent audiological evaluation.  The examiner stated the worsening of the Veteran's conductive loss, along with the stable sensorineural component, suggested otosclerosis, especially since there was no history of otitis media.  Although this may have had onset in service, the otosclerosis and the conductive component of the hearing loss (which was the largest component of his hearing loss disability) could not be attributed to his time in service but was rather likely an inherited genetic trait.  The sensorineural component, which accounted for only a mild hearing loss over all frequencies, may be attributable to noise exposure during service but was just as likely as not to not be so related.  

Following the examination cited above the Veteran submitted a substantive appeal in which he disputed the findings of the VA examiner.  The Veteran asserted his hearing had been "fine" at the time of his enlistment into service and thus could not have been hereditary. 

On review of the evidence above, the Board finds the Veteran has shown diagnosed a right ear hearing loss disability within the criteria of 38 C.F.R. § 3.385.  Accordingly, the first element of service connection - medical evidence of a claimed disability - is met.  Also, his military occupational specialty of 11C (indirect fire crewman) is consistent with acoustic in service.  He has thus presented a prima facie case for service connection.  

STRs document that the Veteran had a right ear hearing loss disability prior to service, so the presumption of soundness is refuted.  The VA examiner reviewed the audiological evaluations associated with the Veteran's enlistment into service and his separation from service and determined the disability had not increased in severity during service; this opinion was based on review of all available evidence and is not contravened by any other medical opinion of record.  Accordingly, clear and unmistakable evidence shows presumption of aggravation is not applicable.  

However, turning to the question of entitlement to service connection under 38 C.F.R. § 3.304 for a disability that developed after discharge from service, the Veteran's STR document chronic otitis media in service.  A VA audiologist stated an opinion that it is possible that the Veteran's right ear hearing loss could be related to his right middle ear infection in service and recommended examination by an otolaryngologist.  Thereafter, a VA otolaryngologist stated an opinion that the worsening of the Veteran's conductive loss along with the stable SNHL suggested otosclerosis especially since there was no history of otitis media (emphasis added).  Because the STRs clearly show the Veteran did indeed have otitis media in service, the Board concludes the otolaryngologist's opinion was based on faulty review of the record and is inadequate as a basis to deny the claim.

The Board also notes the Veteran asserted to one examiner that his hearing loss has been chronic since discharge from service.  A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Further, the threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In sum, the Board has found on review of the medical and lay evidence of record that the Veteran clearly and unmistakably had right ear hearing loss that existed prior to active service and did not increase in severity during service.  However, his current right ear hearing loss disability as likely as not is due to an inner ear infection during service.  Accordingly, the criteria for service connection are met.

The benefit-of-the-doubt rule has been applied in the Veteran's favor.  Gilbert, 1 Vet. App. 49, 54.
  

ORDER

As new and material evidence has been received, reopening of the claim for service connection for right ear hearing loss is granted.  

Service connection right ear hearing loss is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


